          Case 2:20-mj-08370-JAD Document 11 Filed 10/06/20 Page 1 of 1 PageID: 21

AO 468 (Rev. 04/15) Waiver ofa Preliminary Hearing



                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                      District of New Jersey

                  United States ofAmerica                       )
                                 V.                             )
                        Alberto Almeida                         )      Case No. 20-mj-8370 s/JB
                                                                )
                             Defendant                          )

                                              WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms ofprobation or supervised release in a petition filed in this court. A magistrate judge has informed
me ofmy right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.



Date: - 10/06/2020
        -----                                                                         s/ Alberto Almeida
                                                                                      Defendant's signature

                                                                               s/David Jay Glassman, Esquire
                                                                                 Signature of defendanl 's attorney

                                                                       David Jay Glassman, Esquire, #021461980
                                                                       Printed name and bar number of defendant's attorney
                                                                               Five Greentree Centre, Suite 104
                                                                                     525 Route 73 North
                                                                                      Marlton, NJ 08053

                                                                                  Address of defendant's attorney

                                                                                davidjayglassman@gmail.com
                                                                               E-mail address a/defendant's attorney

                                                                                         856-596-8778
                                                                            Telephone number of defendant's attorney

                                                                                         856-817-6017
                                                                                FAX number of defendant's attorney
